Peters, J.
The testatrix made a bequest to “The Methodist Episcopal Missionary Society of Maine.” This is, no doubt, a charitable bequest. The Maine Baptist Missionary Convention v. City of Portland, 65 Maine, 92. And it is to be sustained, if either the trustee or the cestui que trust can be ascertained. Howard v. The American Peace Society, 49 Maine, 288.
There is no society answering literally the description in the will. There are four societies which, by possibility, might compete for the bequest; to one of them it evidently belongs. They are:
1. The Missionary Society of the East Maine Conference.
2. The Maine Conference Missionary Society.
3. Trustees of the Maine Annual Conference of the Methodist Episcopal Church.
4. Trustees of the East Maine Conference of the Methodist Episcopal Church.
The state of Maine is divided territorially by the Methodist denomination into two general conferences, the Kennebec river being mainly the dividing line; that west of the river including therewith a portion of New Hampshire. These conferences are neither of them legal corporations, but are merely assemblies composed of ministers and delegates from the churches, and presided over by the bishop.
Connected respectively with these conferences, are the two societies first and secondly named in the above list. Neither can be entitled to the bequest. They are not incorporated. They are merely associations, organized under the rules and discipline of the Methodist church, for the purpose of collecting and forwardiug to the parent society in New York such funds as may be gathered for the use of foreign missions: such parent society disbursing its funds anywhere in or out of the United States and the territories. It is reasonably certain, we think, that the testatrix designed her contribution for a missionary society operating within the state of Maine.
*495The societies thirdly and fourthly named in the above list are both incorporated by the state of Maine ; and their purpose is, to receive and bold funds for the general conferences, to be disbursed for domestic missionary purposes within the territory of the conferences with which they are respectively attached. The thirdly named is the legal trustee of the western conference, and the fourthly named (or last named) bears the same relation to the eastern conference, so to call them. Of these two societies, we are of opinion that the last named is the one entitled to receive the bequest. It is a Methodist missionary society. It is situated, and its work is done, in Maine. The testatrix resided within its territorial limits. She was more likely to have this institution in mind than any other. It is more strictly a state of Maine missionary society than the othey, because the other has a portion of New Hampshire annexed. There is no clash between any of the four societies in their claims upon this fund. They are represented in this litigation by single counsel. They do not object to, but rather seek, the result we arrive at. We think there should be a decree in favor of the “Trustees of the East Maine Conference of the Methodist Episcopal Church.”
The costs of this suit, including counsel fees on both sides, are to he paid from the general assets of the estate; as having been occasioned by the want of care and precaution on the part of the testatrix herself. The ambiguity in her will made the suit necessary. Deane v. Home for Aged Colored Women, 111 Mass. 132, 135. If not amicably adjusted, the counsel fees may bo determined by a judge at nisi j>rius or by a master.
Appleton, C. J., Walton, Dickerson, Barrows and Virgin, JJ., concurred.